EXHIBIT 10.10


 


OSHKOSH B’GOSH, INC.
2004 INCENTIVE STOCK PLAN
(AS AMENDED THROUGH 5/10/05)


 

I.                                         INTRODUCTION

 

1.01                           Purpose.  This plan shall be known as the Oshkosh
B’Gosh, Inc. 2004 Incentive Stock Plan (the “Plan”).  The purpose of the Plan is
to provide an additional incentive for key employees and directors of Oshkosh
B’Gosh, Inc. and its Subsidiaries to improve corporate performance on a
long-term basis, and to attract and retain key employees and directors.  It is
intended that the Plan and its operation comply with the provisions of Rule
16b-3 under the Securities Exchange Act of 1934 (or any successor rule and
Section 162(m) of the Code.

 

1.02                           Effective Date.  The effective date of the Plan
shall be August 1, 2004, subject to the approval of the Plan by shareholders of
the Company at the 2004 annual meeting.

 

II.                                     PLAN DEFINITIONS

 

2.01                           Definitions.  For Plan purposes, except where the
context clearly indicates otherwise, the following terms shall have the meanings
set forth below:

 

(a)                                  “Award” shall mean the grant of any form of
stock option or restricted stock.

 

(b)                                 “Board” shall mean the Board of Directors of
the Company.

 

(c)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time.

 

(d)                                 “Committee” shall mean the Committee
described in Section 4.01 or the person or persons to whom the committee has
delegated its power and responsibilities under Section 4.03.

 

(e)                                  “Company” shall mean Oshkosh B’Gosh, Inc.,
a Delaware corporation.

 

(f)                                    “Company Stock” shall mean the Company’s
Class A Common Stock and such other stock and securities as may be substituted
therefor pursuant to Section 3.02.

 

--------------------------------------------------------------------------------


 

(g)                                 “Eligible Participant” shall mean any
regular salaried employee of the Company or a Subsidiary and any director of the
Company.

 

(h)                                 “Fair Market Value” on any date shall mean,
with respect to Company Stock, if the stock is then listed and traded on a
registered national securities exchange, or is quoted in the NASDAQ National
Market System, the mean of the high and low sale prices recorded in composite
transactions as reported by a reliable source for such date.  In the absence of
reported sales or if the stock is not so listed or quoted, but is traded in the
over-the-counter market, Fair Market Value shall be the mean of the closing bid
and asked prices for such shares on the relevant date.

 

(i)                                     “Grantee” shall mean any person who has
been granted an Award under the Plan.

 

(j)                                     “Option Period” shall mean the period of
time provided pursuant to Section 6.04 within which a stock option may be
exercised.

 

(k)                                  “Performance Goals” means the performance
goals established by the Committee prior to the grant of any Award of Restricted
Stock that are based on the attainment of goals relating to one or more of the
following business criteria measured on an absolute basis or in terms of growth
or reduction: consolidated operating income expressed as a percentage of net
sales, the return on net assets of the Company and any Subsidiary,  net income
(pre-tax or after-tax and with adjustments as stipulated), sales, earnings per
share, operating income, earnings before depreciation, interest, taxes and
amortization (EBDITA), increase in stock price, total shareholder return,
economic value added, value added measurement and operating cash flow.

 

(l)                                     “Subsidiary” shall mean any corporation,
partnership, limited liability company, joint venture or other entity now or
hereafter in existence in which at least a 50% voting or profits interest is
owned, directly or indirectly, by the Company, and any other business venture
designated by the Committee in which the Company has a significant interest, as
determined in the discretion of the Committee.

 

III.                                 SHARES SUBJECT TO AWARD

 

3.01                           Available Shares.  The total number of shares of
Company Stock that may be issued under the Plan shall not exceed one million
three hundred fifty thousand (1,350,000) shares.  If any Award granted under
this Plan is canceled, terminates, expires,

 

2

--------------------------------------------------------------------------------


 

or lapses for any reason, any shares subject to such Award again shall be
available for the grant of an Award under the Plan.

 

3.02                           Changes in Common Stock.  If any stock dividend
is declared upon the Company Stock, or if there is any stock split, stock
distribution, or other recapitalization of the Company with respect to the
Company Stock, resulting in a split or combination or exchange of shares, the
aggregate number and kind of shares which may thereafter be granted under the
Plan shall be proportionately and appropriately adjusted and the number and kind
of shares then subject to options granted to employees under the Plan and the
per share option price therefor shall be proportionately and appropriately
adjusted, without any change in the aggregate purchase prices to be paid
therefor.

 

IV.                                ADMINISTRATION

 

4.01                           Administration by the Committee.  For purposes of
the power to grant awards to Company directors, the Committee shall consist of
the entire Board.  For other Plan purposes, the Plan shall be administered by a
committee designated by the Board to administer the Plan and shall initially be
the Compensation Committee of the Board.  The Committee shall be constituted to
permit the Plan to comply with the provisions of Rule 16b-3 under the Securities
Exchange Act of 1934 (or any successor rule) and Section 162(m) of the Code.  A
majority of the members of the Committee shall constitute a quorum.  The
approval of such a quorum, expressed by a vote at a meeting held either in
person or by conference telephone call, or the unanimous consent of all members
in writing without a meeting, shall constitute the action of the Committee and
shall be valid and effective for all purposes of the Plan.

 

4.02                           Committee Powers.  The Committee is empowered to
adopt such rules, regulations and procedures and take such other action as it
shall deem necessary or proper for the administration of the Plan and, in its
discretion, may modify, extend or renew any Award theretofore granted.  The
Committee shall also have authority to interpret the Plan, and the decision of
the Committee on any questions concerning the interpretation of the Plan shall
be final and conclusive.  The Committee may consult with counsel, who may be
counsel for the Company, and shall not incur any liability for any action taken
in good faith in reliance upon the advice of counsel.

 

Subject to the provisions of the Plan, the Committee shall have full and final
authority to:

 

(a)                                  designate the persons to whom Awards shall
be granted;

 

(b)                                 grant Awards in such form and amount as the
Committee shall determine;

 

3

--------------------------------------------------------------------------------


 

(c)                                  impose such limitations, restrictions and
conditions upon any such Award as the Committee shall deem appropriate, and

 

(d)                                 waive in whole or in part any limitations,
restrictions or conditions imposed upon any such Award as the Committee shall
deem appropriate.

 

4.03                           Delegation by Committee.  The committee
designated by the Board under Section 4.01 may delegate all or any part of its
responsibilities and powers to any executive officer or officers of the Company
selected by it, provided that no such delegation shall be made with respect to
the grant of any Award to the President or any Vice President of the Company,
and any such delegation shall comply in all respects with the requirements and
conditions of Section 157 of the Delaware General Corporation Law.  Any such
delegation may be revoked by the Board or by the committee at any time.

 

V.                                    PARTICIPATION

 

5.01                           Eligibility.  Eligible Participants who, in the
sole opinion of the Committee, contribute significantly to the growth and
success of the Company or a Subsidiary shall be eligible for Awards under the
Plan.  From among all such Eligible Participants, the Committee shall determine
from time to time those Eligible Participants to whom Awards shall be granted. 
No Eligible Participant shall be granted an Award or Awards covering more than
50,000 shares of Company Stock in any calendar year.  No Eligible Participant
shall have any right whatsoever to receive an Award unless so determined by the
Committee.

 

5.02                           No Employment or Retention Agreement Intended. 
The grant of an Award hereunder shall not be deemed to imply the right to
continued service in any capacity, nor shall it interfere with the rights of the
Company or any Subsidiary to terminate the service of any person or to take any
other action affecting such person.

 

VI.                                STOCK OPTIONS

 

6.01                           General.  Stock options granted under the Plan
may be in the form of incentive stock options (within the meaning of Code
Section 422) or non-qualified stock options; provided, however, that incentive
stock options shall only be granted to Eligible Participants who are employed by
the Company or a parent or a subsidiary corporation of the Company.  Each option
granted under the Plan shall be evidenced by a stock option agreement between
the Company and the Grantee which shall contain the terms and conditions
required by this Article VI, and such other terms and conditions, not
inconsistent herewith, as the Committee may deem appropriate in each case.  The
holder

 

4

--------------------------------------------------------------------------------


 

of an option shall not have any rights as a stockholder with respect to the
shares covered by an option until such shares have been delivered to him or her.

 

6.02                           Option Price.  The price at which each share of
Company Stock covered by an option may be purchased shall be determined in each
case by the Committee and set forth in each stock option agreement.  In no event
shall such price be less than one hundred percent (100%) of the Fair Market
Value of the Company Stock when the option is granted.  Employees who own,
directly or indirectly, within the meaning of Code Section 425(d), more than 10%
of the voting power of all classes of stock of the Company or any parent or
subsidiary corporation shall not be eligible to receive an incentive stock
option hereunder unless the purchase price per share under such option is at
least 110% of the Fair Market Value of the stock subject to the option and such
option by its terms is not exercisable after the expiration of 5 years from the
date such option is granted.

 

6.03                           Date Option Granted.  For purposes of the Plan, a
stock option shall be considered as having been granted on the date on which the
Committee authorized the grant of the option, except where the Committee has
designated a later date, in which event the later date shall constitute the date
of grant of the option; provided, however, that in either case notice of the
grant of the option shall be given to the employee within a reasonable time.

 

6.04                           Period for Exercise of Options.  Each stock
option agreement shall state the period or periods of time within which the
option may be exercised by the Grantee, in whole or in part, which shall be the
period or periods of time as may be determined by the Committee, provided that: 
(a) No option granted under this Plan may be exercised until at least six months
from the date of grant, (b) No Option Period for an incentive stock option may
exceed ten (10) years from the date the option is granted, and (c) No option may
be treated as an incentive stock option unless the Grantee exercises the option
while employed by the Company or a Subsidiary or within three months after
termination of employment, or if termination is caused by death or disability,
within one year after such termination.

 

6.05                           Special Rule for Incentive Stock Options.  For so
long as Section 422 (or any successor provision) of the Code so provides, the
aggregate Fair Market Value (determined as of the date the incentive stock
option is granted) of the number of shares with respect to which incentive stock
options are exercisable for the first time by a Grantee during any calendar year
shall not exceed One Hundred Thousand Dollars ($100,000) or such other limit as
may be required by the Code.

 

6.06                           Method of Exercise.  Subject to Section 6.04,
each option may be exercised in whole or in part from time to time as specified
in the stock option agreement.  Each Grantee may exercise an option by giving
written notice of the exercise to the Company,

 

5

--------------------------------------------------------------------------------


 

specifying the number of shares to be purchased, accompanied by payment in full
of the purchase price therefor. The purchase price may be paid in cash, by
check, or, with the approval of the Committee, by delivering shares of Company
Stock which have been beneficially owned by the Grantee, the Grantee’s spouse,
or both of them for a period of at least six months prior to the time of
exercise (“Delivered Stock) or a combination of cash and Delivered Stock. 
Delivered Stock shall be valued at its Fair Market Value determined as of the
date of exercise of the option.  No Grantee shall be under any obligation to
exercise any option hereunder.

 

6.07                           Merger, Consolidation or Reorganization.  In the
event of a merger, consolidation or reorganization with another corporation in
which the Company is not the surviving corporation, the Committee shall, subject
to the approval of the Board of Directors of the Company, or the board of
directors of any corporation assuming the obligations of the Company hereunder,
take action regarding each outstanding and unexercised option pursuant to either
clause (a) or (b) below:

 

(a)                                  Appropriate provision may be made for the
protection of such option by the substitution on an equitable basis of
appropriate shares of the surviving corporation, provided that the excess of the
aggregate Fair Market Value of the shares subject to such option immediately
before such substitution over the exercise price thereof is not more than the
excess of the aggregate fair market value of the substituted shares made subject
to option immediately after such substitution over the exercise price thereof;
or

 

(b)                                 The Committee may cancel such option.  In
such event, the Company, or the corporation assuming the obligations of the
Company hereunder, shall pay the employee an amount of cash (less normal
withholding taxes) equal to the excess of the highest Fair Market Value per
share of the Company Stock during the 60-day period immediately preceding the
merger, consolidation or reorganization over the option exercise price,
multiplied by the number of shares subject to such option.

 

6.07A                 Merger, Consolidation or Reorganization in which Company
is Surviving Corporation.  In the event of a merger, consolidation or
reorganization with another corporation in which the Company is the surviving
corporation but the Company Stock ceases to be publicly traded, the Committee
shall, subject to the approval of the Board of Directors of the Company, or the
board of directors of any corporation assuming the obligations of the Company
hereunder, take action regarding each outstanding and unexercised option
pursuant to either clause (a) or (b) below:

 

(a)                                  Appropriate provision may be made for the
protection of such option by the substitution on an equitable basis of
appropriate shares of a related

 

6

--------------------------------------------------------------------------------


 

corporation, provided that the excess of the aggregate Fair Market Value of the
shares subject to such option immediately before such substitution over the
exercise price thereof is not more than the excess of the aggregate fair market
value of the substituted shares made subject to option immediately after such
substitution over the exercise price thereof; or

 

(b)                                 The Committee may cancel such option.  In
such event, the Company, or the corporation assuming the obligations of the
Company hereunder, shall pay the employee an amount of cash (less normal
withholding taxes) equal to the excess of (i) the value, as determined by the
Committee, of the property (including cash) received by the holder of a share of
Company Stock as a result of such event over (ii) the exercise price of such
option, multiplied by the number of shares subject to such option.

 

6.08                           Dissolution or Liquidation.  Anything contained
herein to the contrary notwithstanding, on the effective date of any dissolution
or liquidation of the Company, the holder of each then outstanding and
unexercised option shall receive the cash amount described in 6.07(b) hereof and
such option shall be cancelled.

 

VII.                            RESTRICTED STOCK.

 

7.01                           Administration.  Shares of restricted stock may
be issued either alone or in addition to other Awards granted under the Plan. 
The Committee shall determine the Eligible Employees to whom and the time or
times at which grants of restricted stock will be made, the number of shares to
be awarded, the time or times within which such Awards may be subject to
forfeiture and any other terms and conditions of the Awards.  The Committee may
condition the grant of restricted stock upon the attainment of Performance Goals
so that the grant qualifies as “performance-based compensation” within the
meaning of Section 162(m) of the Code.  The Committee may also condition the
grant of restricted stock upon such other conditions, restrictions and
contingencies as the Committee may determine.  The provisions of restricted
stock Awards need not be the same with respect to each recipient.

 

7.02                           Awards and Certificates.  Each individual
receiving a restricted stock Award shall be issued a certificate in respect of
such shares of restricted stock.  Such certificate shall be registered in the
name of such individual and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Award, substantially in
the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions

 

7

--------------------------------------------------------------------------------


 

(including forfeiture) of the Oshkosh B’Gosh, Inc. 2004 Incentive Stock Plan and
a Restricted Stock Agreement.  Copies of such Plan and Agreement are on file at
the offices of Oshkosh B’Gosh, Inc.”

 

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any restricted stock Award, the Grantee shall have
delivered a stock power, endorsed in blank, relating to the Company Stock
covered by such Award.

 

7.03                           Terms and Conditions.  Shares of restricted stock
shall be subject to the following terms and conditions:

 

(a)                                  Until the applicable restrictions lapse,
the Grantee shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber shares of restricted stock.

 

(b)                                 The Grantee shall have, with respect to the
shares of restricted stock, all of the rights of a stockholder of the Company,
including the right to vote the shares and the right to receive any cash
dividends.  Unless otherwise determined by the Committee, cash dividends shall
be automatically paid in cash and dividends payable in Company Stock shall be
paid in the form of additional restricted stock.

 

(c)                                  Except to the extent otherwise provided in
the applicable Restricted Stock Agreement and (d) below, all shares still
subject to restriction shall be forfeited by the Grantee upon termination of a
Grantee’s employment for any reason.

 

(d)                                 In the event of hardship or other special
circumstances of a Grantee whose employment is involuntarily terminated (other
than for cause), the Committee may waive in whole or in part any or all
remaining restrictions with respect to such Grantee’s shares of restricted
stock.

 

(e)                                  If and when the applicable restrictions
lapse, unlegended certificates for such shares shall be delivered to the
Grantee.

 

(f)                                    Each Award shall be confirmed by, and be
subject to the terms of, a Restricted Stock Agreement.

 

VIII.                        WITHHOLDING TAXES.

 

8.01                           General Rule.  Pursuant to applicable federal and
state laws, the Company is or may be required to collect withholding taxes upon
the exercise of an option or the

 

8

--------------------------------------------------------------------------------


 

lapse of stock restrictions.  The Company may require, as a condition to the
exercise of an option or the issuance of a stock certificate, that the Grantee
concurrently pay to the Company (either in cash or, at the request of Grantee
but in the discretion of the Committee and subject to such rules and regulations
as the Committee may adopt from time to time, in shares of Delivered Stock) the
entire amount or a portion of any taxes which the Company is required to
withhold by reason of such exercise or lapse of restrictions, in such amount as
the Committee or the Company in its discretion may determine.

 

8.02                           Withholding from Shares to be Issued.  In lieu of
part or all of any such payment, the Grantee may elect, subject to such rules
and regulations as the Committee may adopt from time to time, or the Company may
require that the Company withhold from the shares to be issued that number of
shares having a Fair Market Value equal to the amount which the Company is
required to withhold.

 

8.03                           Special Rule for Insiders.  Any such request or
election (to satisfy a withholding obligation using shares) by an individual who
is subject to the provisions of Section 16 of the Securities Exchange Act of
1934 shall be made in accordance with the rules and regulations of the
Securities and Exchange Commission promulgated thereunder.

 

IX.                                IX.  GENERAL

 

9.01                           Nontransferability.  Unless otherwise specified
by the Committee, no Award granted under the Plan shall be transferable or
assignable except by last will and testament or the laws of descent and
distribution.  During the Grantee’s lifetime, options shall be exercisable only
by the Grantee or by the Grantee’s guardian or legal representative.

 

9.02                           General Restriction.  Each Award shall be subject
to the requirement that if at any time the Board or the Committee shall
determine, in its discretion, that the listing, registration, or qualification
of securities upon any securities exchange or under any state or federal law, or
the consent or approval of any government regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such option
or the issue or purchase of securities thereunder, such option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board or the Committee.

 

9.03                           Expiration and Termination of the Plan.  Awards
may be granted under the Plan at any time and from time to time, prior to August
1, 2009, the date on which the Plan will expire, except as to Awards then
outstanding under the Plan, which shall remain in effect until they have been
exercised, the restrictions have lapsed or the Awards have

 

9

--------------------------------------------------------------------------------


 

expired or been forfeited.  The Plan may be abandoned or terminated at any time
by the Board of Directors of the Company, except with respect to any Awards then
outstanding under the Plan.

 

9.04                           Amendments.  The Board may from time to time
amend, modify, suspend or terminate the Plan; provided, however, that no such
action shall (a) impair without the Grantee’s consent any Award theretofore
granted under the Plan or deprive any Grantee of any shares of Company Stock
which he or she may have acquired through or as a result of the Plan or (b) be
made without shareholder approval where such approval would be required as a
condition of compliance with Rule 16b-3.

 

9.05                           Construction.  Except as otherwise required by
applicable federal laws, the Plan shall be governed by, and construed in
accordance with, the laws of the State of Wisconsin.

 

10

--------------------------------------------------------------------------------